Cullen, J.
This proceeding is anomalous by the statute. Evidence can be taken after the return is made ; and all the facts, to show an unfair and disproportionate valuation of the relator’s property, can be made to appear by evidence more satisfactorily than by any return. The writ in its present form would cast an intolerable burden on public officers and expense on the city.
*37Motion granted, with leave to relator to obtain a new writ or amend the present one, so that the respondents may be required to return the record and documents directly affecting this particular property.